Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 recites the limitation "wherein the reference signal" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  As a result, claims 1-4, 6 and 7 are rejected.

Allowable Subject Matter
4.	Claims 1-4, 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1-4, 6 and 7, a mobile electronic apparatus, comprising: a controller, configured to detect a touch event occurring on the second hole according to the reference signal received via the first hole and the second hole; wherein the reference signal entering the first hole is provided with a flat amplitude response at all frequencies, while the reference signal entering the second hole is boosted at frequencies higher than a predetermined threshold.
s 8-11, 12 and 14 are allowed.
None of the references, either singularly or in combination, discloses or even suggests:
As per claims 8-11, 12 and 14 method executed by a mobile electronic apparatus comprising a first hole and a second hole, each of which is a respective opening on a housing of the mobile electronic apparatus, and an audio receiver, the method comprising: detecting a touch event occurring on the second hole according to  the reference signal received via the first hole and the second hole; wherein  the reference signal entering the first  hole  is provided with a flat amplitude response at all frequencies, while the reference signal entering the second hole is boosted at frequencies higher than a predetermined threshold.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale







/Ronald Laneau/
Primary Examiner, Art Unit 3715